UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 001-16413 FIRST CENTURY BANCORP. (Exact name of registrant as specified in its charter) Georgia 58-2554464 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 807 Dorsey Street Gainesville, Georgia 30501 (Address of principal executive offices) (770) 297-8060 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 8,121,293 shares of common stock, no par value per share, were issued and outstanding as of November 11, 2010. 1 Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations (Unaudited) – Three and Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) – Three and Nine Months Ended September 30, 2010 and 2009 6 Consolidated Statement of Changes in Shareholders’ Equity– For the Nine Months Ended September 30, 2010 (Unaudited) 7 Consolidated Statements of Cash Flows (Unaudited) – For the Nine Months Ended September 30, 2010 and 2009 8 Notes to Consolidated Financial Statements (Unaudited) 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 30 PART II. OTHER INFORMATION Item 1.Legal Proceedings 30 Item 1A.Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults upon Senior Securities 30 Item 4.(Removed and Reserved) 30 Item 5.Other Information 30 Item 6.Exhibits 31 Signatures 32 2 PART I.FINANCIAL INFORMATION Item1.Financial Statements FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) Cash and Cash Equivalents Cash and Due from Banks $ $ Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $12,938,753, and $18,048,359 as of September 30, 2010 and December 31, 2009, respectively) Other Investments Loans Held for Sale Loans Allowance for Loan Losses ) ) Loans, Net Premises and Equipment Other Real Estate Other Assets Total Assets $ $ The accompanying notes are an integral part of these consolidated balance sheets. 3 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY September 30, December 31, (Unaudited) Deposits Non-interest-Bearing $ $ Interest-Bearing Total Deposits Borrowings Other Liabilities Total Liabilities Shareholders’ Equity Preferred Stock, Non-voting; Non-participating; Variable Rate Cumulative; No Par Value; 10,000,000 Shares Authorized; -0- and 75,000 Shares Issued and Outstanding at September 30, 2010 and December 31, 2009, Respectively; Liquidation Preference of $10 Per Share Plus Accumulated Undeclared Dividends; - Common Stock, No Par Value; 50,000,000 Shares Authorized; 8,121,293 and 4,998,820, Shares Issued at September 30, 2010 and December 31, 2009, Respectively Accumulated Deficit ) ) Treasury Stock, 670 shares, at cost ) ) Accumulated Other Comprehensive Income (Loss) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of these consolidated balance sheets. 4 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30 (UNAUDITED) Three Months Ended Nine Months Ended Interest Income Loans, Including Fees $ Investments Interest Bearing Deposits Federal Funds Sold - 11 - Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-interest Income Service Charges and Fees on Deposits Gain (Loss) on Sale of Investment Securities, net - - ) Mortgage Banking Income Other Total Non-interest Income Non-interest Expense Salaries and Employee Benefits Occupancy and Equipment Professional Fees Advertising and Marketing Data Processing Telephone Postage and Delivery Services Insurance, Tax, and Regulatory Assessments Office Supplies Lending Related Expense Other Non-interest Expense Total Non-interest Expense Income (Loss) Before Income Taxes ) Provision for Income Taxes - Net Income (Loss) $ $ ) $ $ Basic Earnings (Loss) Per Share $ $ ) $ $ Fully Diluted Earnings (Loss) Per Share $ $ ) $ $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated statements of operations. 5 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30 (UNAUDITED) Three Months Ended Nine Months Ended Net Income (Loss) $ $ ) $ $ Other Comprehensive Income (Loss) Unrealized Gains (Losses) on Securities Available for Sale Arising During the period ) Reclassification Adjustments for (gains) losses included in net income (loss) - - ) Other comprehensive income (loss) ) Comprehensive Income (Loss) $ $ ) $ $ The accompanying notes are an integral part of these consolidated statements. 6 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 Accumulated Other Preferred Stock Common Stock Accumulated Treasury Comprehensive Shares Amount Shares Amount Deficit Stock (Income) Loss Total Balance, December 31, 2009 $ $ $ ) $ ) $ ) $ Exchange of Preferred Stock plus accrued dividends for Common Stock ) $ ) ) - - - Issuance of Common Stock, net ofstock issuance costs - Stock Compensation Costs - Net Change in Unrealized Gain on Securities Available for Sale - Net Income - Balance, September 30, 2010 - $
